DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
          (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
          (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
          (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are an omnidirectional video data processing server, and an omnidirectional video data processing terminal in claim 25.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




6.	Claims 1-17 and 29-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation recited in claim 1 “determining, according to viewpoint information of the second viewpoint and/or a viewing orientation of a user before switched from the first viewpoint, an initial viewing orientation of the user when the omnidirectional video track is played” is unclear. It is unclear whether “an initial viewing orientation of the user when the omnidirectional video track is played” be an initial viewing orientation of the user after switching to the second viewpoint or an initial viewing orientation of the user during playing the video. The initial viewing orientation of the user when the omnidirectional video track is played can be interpreted as a previous viewing orientation of the user, which is the same as any viewing orientation of a user before switched from the first viewpoint. This interpretation makes the limitation ambiguous. Claim 13 recites "wherein the viewpoint information of the viewpoint and/or a viewing orientation of a user before the viewpoint switched is configured to determine an initial viewing orientation of the user when the omnidirectional video track of the omnidirectional video is played” which is unclear as the viewpoint switched is undefined. In addition, the Applicant's use of "and/or" in claims 1 and 13 renders the claims indefinite since one of ordinary skill in the art is unable to ascertain what the applicant regards as his invention since one of ordinary skill in the art would not be able to determine whether the limitations that occur after the "and or" are required in combination with the limitations before or merely optional.
Therefore, claims 1-17, 29 and 30 are deemed indefinite. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, new double patenting rejection based upon the disqualified reference. See MPEP 717.02 and 2154.02.

8.	Claims 1-17, 25, 29 and 30 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US Publication 2021/0176446, hereinafter Oh).
Regarding claim 1, Oh discloses a video data processing method, comprising: 
playing an omnidirectional video track of a second viewpoint switched from a first viewpoint (Oh, fig.1 and para. 0072 correspond to a case where the image/video data is re-projected onto a 3D model of sphere. A user may view a part of the regions of the rendered image/video through a VR display or the like; fig. 28 and para. 0268, playing a 360 video and switching between multiple viewpoints); and 
determining, according to viewpoint information of the second viewpoint and/or a viewing orientation of a user before switched from the first viewpoint, an initial viewing orientation of the user when the omnidirectional video track is played (Oh, para. 0276, when the value of viewing orientation refresh flag is 1, InitialViewingOrientationSample may not be provided, and it may be recommended to maintain the viewing orientation of a viewpoint given before switching to the current viewpoint).  

Regarding claim 2, Oh discloses the method according to claim 1, further comprising: determining the viewpoint information of the second viewpoint based on a viewpoint group box in the omnidirectional video track (Oh, para. 0286, tracks included in the TrackGroupTypeBox with track_group_type set to ‘vpgr’ may indicate that switching may be performed within a 360 scene. Tracks mapped to this group, that is, visual tracks having the same value of track_group_id in TrackGroupTypeBox having track_group_type set to ‘vpgr’, may form viewpoints that may be switched within a 360 scene).

Regarding claim 3, Oh discloses the method according to claim 2, further comprising: identifying the viewpoint group box in the omnidirectional video track based on a specified track group type; wherein viewpoint group boxes of omnidirectional video tracks belonging to the same viewpoint have the same track group identity (Oh, para. 0286, tracks included in the TrackGroupTypeBox with track_group_type set to ‘vpgr’ may indicate that switching may be performed within a 360 scene. Tracks mapped to this group, that is, visual tracks having the same value of track_group_id in TrackGroupTypeBox having track_group_type set to ‘vpgr’, may form viewpoints that may be switched within a 360 scene).

Regarding claim 4, Oh discloses the method according to claim 1, further comprising: determining the viewpoint information of the second viewpoint based on a dynamic viewpoint timed metadata track (Oh, para’s 0284 and 0285, the sample syntax of the sample entry type ‘dyvp’ may be specified as shown in Table 6. Table 6 defines dynamic viewpoint Sample indicates as follows: DynamicViewpointSample(): for each viewpoint of a number of viewpoints further define: viewpoint_id and ViewpointInfoStruct(); viewpoint_id may indicate ID information about the number of viewpoints included in a viewpoint group).

Regarding claim 5, Oh discloses the method according to claim 4, further comprising: identifying the dynamic viewpoint timed metadata track based on a first sample entry type, the dynamic viewpoint timed metadata track indicating dynamically changing viewpoint information of the omnidirectional video track (Oh, para’s 0284 and 0285, the sample syntax of the sample entry type ‘dyvp’ may be specified as shown in Table 6 below where dynamic viewpoint Sample indicates dynamically changing viewpoint information. DynamicViewpointSample() defines: for each viewpoint of a number of viewpoints further define: viewpoint_id and ViewpointInfoStruct(); viewpoint_id may indicate ID information about the number of viewpoints included in a viewpoint group).

Regarding claim 6, Oh discloses the method according to claim 1, wherein the viewpoint information of the second viewpoint includes at least one of: a 3D space position of a viewpoint, a GPS position of a viewpoint, a global coordinate system rotation direction of a viewpoint, a viewpoint group, an identity of a viewpoint, a label of a viewpoint, and a type of a viewpoint (Oh, para’s 0284 and 0285, viewpoint_id may indicate ID information about the viewpoints included in a viewpoint group).

Regarding claim 7, Oh discloses the method according to claim 1, further comprising: playing, in a case where the initial viewing orientation is present, the omnidirectional video track according to the initial viewing orientation; otherwise, playing, according to the same viewing orientation of the user as the first viewpoint before switching, the omnidirectional video track (Oh, para. 0332, Table 10, when the value of viewing_orientation_refresh_flag is 1, Initial Viewing Orientation Sample may not  be provided, and it may be recommended to maintain the viewing orientation of a viewpoint given before switching to the current viewpoint. When the value of viewing_orientation_refresh_flag is 0, Initial Viewing Orientation Sample may be provided, and it may be recommended to follow the viewing orientation included in Initial Viewing Orientation Sample signaled in switching to the current viewpoint). 

Regarding claim 8, Oh discloses the method according to claim 7, further comprising: identifying an initial viewing orientation timed metadata track based on a second sample entry type, the initial viewing orientation timed metadata track indicating  the initial viewing orientation when the omnidirectional video track is played (Oh, see Table 7, track group type box “vpgr” defines Viewpoint Transition Effect Structure which contains viewing-orientation-refresh-flag as shown in Table 1; para. 0276, when the value of viewing-orientation-refresh-flag is 0, InitialViewingOrientationSample may be provided, and it may be recommended to follow the viewing orientation included in Initial Viewing Orientation Sample signaled in switching to the current viewpoint).

Regarding claim 9, Oh discloses the method according to claim 6, further comprising: determining a global coordinate system rotation direction of the second viewpoint based on a rotation angle of coordinate axes of a global coordinate system relative to coordinate axes of a common reference coordinate system of the second viewpoint (Oh, para. 0273, yaw, pitch, and roll angles may indicate the rotation angles of the global coordinate system of the viewpoint with respect to the common reference coordinate system).

Regarding claim 10, Oh discloses the method according to claim 9, wherein the step of determining, according to the viewpoint information of the second viewpoint and/or the viewing orientation of the user before switched from the first viewpoint, the initial viewing orientation of the user when the omnidirectional video track is played comprises: determining the initial viewing orientation of the user when the omnidirectional video track is played in the global coordinate system of the second viewpoint based on the global coordinate system rotation direction of the second viewpoint; wherein in the common reference coordinate system, the initial viewing orientation of the user when the omnidirectional video track is played is consistent with the viewing orientation of the user before switched from the first viewpoint (Oh, para. 0273, yaw, pitch, and roll angles may indicate the rotation angles of the global coordinate system of the viewpoint with respect to the common reference coordinate system; the rotation angles indicate initial viewing orientation of the user when the omnidirectional video track is played in the global coordinate system of the “second” viewpoint).

Regarding claim 11, Oh discloses the method according to claim 1, wherein the step of playing the omnidirectional video track of the second viewpoint switched from the first viewpoint further includes: determining the second viewpoint based on an initial viewpoint identity in an initial viewpoint timed metadata track; or selecting a viewpoint with the least value of viewpoint identity among all the switched viewpoints as the second viewpoint (Oh, para. 0282, the dynamic viewpoint timed metadata track may indicate viewpoint parameters that dynamically change with time. When there is a clearly signaled recommended viewing orientation, the OMAF player may parse the information about the recommended viewing orientation and follow the recommended viewing orientation, i.e., select the viewpoint corresponding to the recommended viewing orientation).

Regarding claim 12, Oh discloses the method according to claim 11, further comprising: identifying the initial viewpoint timed metadata track based on a third sample entry type, the initial viewpoint timed metadata track indicating an initial viewpoint identity. (Oh, para’s 0282-0283, the dynamic viewpoint timed metadata track indicates viewpoint parameters that dynamically change with time; a track sample entry type “dyvp” may be used).

Regarding claim 13, Oh discloses a video data transmission method, comprising: 
receiving a media presentation description file, wherein the media presentation description file includes a viewpoint descriptor being configured to indicate viewpoint information of an omnidirectional video (Oh, fig. 4, para’s 0110-0122, DASH client requests for and receives from HTTP server an MPD “media presentation description file”; para’s 0320-0321, Tables 1 and 9, discloses viewpoint descriptors for viewpoint information about a 360 video); and 
selecting a viewpoint for playing the omnidirectional video and requesting for an omnidirectional video file corresponding to the viewpoint based on the viewpoint descriptor; wherein the viewpoint information of the viewpoint and/or a viewing orientation of a user before the viewpoint switched is configured to determine an initial viewing orientation of the user when the omnidirectional video track of the omnidirectional video is played (Oh, Tables 1 and 9, fig. 28 and para. 0268, playing a 360 video based on selected viewpoint and switching between multiple viewpoints; para. 0276, when the value of viewing orientation refresh flag is 1, InitialViewingOrientationSample may not be provided, and it may be recommended to maintain the viewing orientation of a viewpoint given before switching to the current viewpoint).

Regarding claim 14, Oh discloses the method according to claim 13, wherein the step of requesting for the omnidirectional video file corresponding to the viewpoint based on the viewpoint descriptor includes: requesting, when the selected viewpoint is a dynamic viewpoint, for a dynamic viewpoint timed metadata file associated with the omnidirectional video file corresponding to the viewpoint (Oh, para. 0282, the dynamic viewpoint timed metadata track may indicate viewpoint parameters that dynamically change with time. When there is a clearly signaled recommended viewing orientation, the OMAF player may parse the information about the recommended viewing orientation and follow the recommended viewing orientation, i.e., select the viewpoint corresponding to the recommended viewing orientation).

Regarding claim 15, Oh discloses the method according to claim 13, wherein the step of requesting for the omnidirectional video file corresponding to the viewpoint based on the viewpoint descriptor further comprises: 
determining a viewpoint group for playing the omnidirectional video (Oh, Table 7, define viewpoint group box “vpgr”); and
requesting, in a case where an initial viewpoint is present in the viewpoint group, for an omnidirectional video file corresponding to the initial viewpoint; and requesting, in a case where no initial viewpoint is present in the viewpoint group, for an omnidirectional video file with the least value of viewpoint identity in the viewpoint group (Oh, para. 0282, the dynamic viewpoint timed metadata track may indicate viewpoint parameters that dynamically change with time. When there is a clearly signaled recommended viewing orientation, the OMAF player may parse the information about the recommended viewing orientation and follow the recommended viewing orientation, i.e., select the viewpoint corresponding to the recommended viewing orientation; when there is no clearly signaled recommended viewing orientation, the OMAF player may maintain the viewing orientation of the viewpoint given before the viewpoint switching even after the viewpoint switching; Table 6 indicates viewpoint_ID for a plurality of viewpoints [0..numb_viewpoints] in a group, a viewpoint can be assigned to any number from 0 to “numb_viewpoints”. Therefore, selecting the least value of viewpoint identity in the viewpoint group is just merely a result of assigning option).

Regarding claim 16, Oh discloses the method according to claim 14, further comprising: 
judging whether an initial viewpoint is present in the viewpoint group based on an initial viewpoint flag bit and a viewpoint group identity carried by the viewpoint descriptor, or requesting for initial viewpoint timed metadata files associated with all viewpoints; and judging whether an initial viewpoint is present in the viewpoint group based on an initial viewpoint identity indicated in the initial viewpoint timed metadata file, the initial viewpoint flag bit and the viewpoint group identity (Oh, para. 0282, the dynamic viewpoint timed metadata track may indicate viewpoint parameters that dynamically change with time. When there is a clearly signaled recommended viewing orientation, the OMAF player may parse the information about the recommended viewing orientation and follow the recommended viewing orientation, i.e., select the viewpoint corresponding to the recommended viewing orientation; Table 7, track group type box “vpgr” defines Viewpoint Transition Effect Structure which contains viewing-orientation-refresh-flag as shown in Table 1; para. 0276, when the value of viewing-orientation-refresh-flag is 0, InitialViewingOrientationSample may be provided, and it may be recommended to follow the viewing orientation included in Initial Viewing Orientation Sample signaled in switching to the current viewpoint).

Regarding claim 17, Oh discloses the method according to claim 13, wherein the viewpoint descriptor is identified based on a URI attribute in the media presentation description file (Oh, para’s 0118 and 0119, media presentation may be described by the MPD. The MPD may describe a time sequence of multiple periods for the media presentation. A period may represent one section of media content. Content may be temporally divided into multiple segments, which may be intended for appropriate accessibility and delivery. To access each segment, URL of each segment may be provided), and 
the viewpoint information of the omnidirectional video indicated by the viewpoint descriptor comprises at least one of: a 3D space position of a viewpoint, a GPS position of a viewpoint, a global coordinate system rotation direction of a viewpoint, a group corresponding to a viewpoint, an identity of a viewpoint, a label of a viewpoint, and a type of a viewpoint (Oh, para’s 0284 and 0285, viewpoint_id may indicate ID information about the viewpoints included in a viewpoint group).

Regarding claim 25, Oh discloses a video data processing system, including: 
an omnidirectional video data processing server, and an omnidirectional video data processing terminal (Oh, fig’s 4-6, HTTP server of transmission apparatus, and DASH client of reception apparatus);
 wherein the omnidirectional video data processing server is configured to produce the omnidirectional video collected from a plurality of viewpoints, generate viewpoint information of the omnidirectional video, and encapsulate the viewpoint information of the omnidirectional video in one or more media files or one or more pieces of index information (Fig’s 5 and 16, 0123-0139, transmission apparatus with encapsulation processor for generating and encoding viewpoint information of a plurality of viewpoint according to the received 360 video, encapsulating viewpoint information in a file format); and
	the omnidirectional video data processing terminal is configured to transmit the omnidirectional video, decapsulate the omnidirectional video to extract viewpoint information of the plurality of viewpoints, and play a processed omnidirectional video (Fig’s 6 and 17, para’s 0140-0150, reception apparatus with decapsulation processor for extracting and decoding viewpoint information from transmission apparatus, rendering 360 video based on viewpoint information, and transmitting feedback information to transmission apparatus).

	Regarding claim 29, this claim comprises limitations substantially the same as claim 1; therefore, it is rejected for similar rationale. Oh further discloses a processor; and a non-transitory computer-readable storage medium for storing instructions which, when executed by the processor, cause the processor to perform the video data processing method of claim 1 (see Oh, fig’s 5 and 6, para. 0373, processor, and codes written in a recoding medium readable by the processor). 

	Regarding claim 30, this claim comprises limitations substantially the same as claim 13; therefore, it is rejected for similar rationale. Oh further discloses a processor; and a non-transitory computer-readable storage medium for storing instructions which, when executed by the processor, cause the processor to perform the video data transmission method of claim 13 (see Oh, fig’s 5 and 6, para. 0373, processor, and codes written in a recoding medium readable by the processor).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484